DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 01/22/21 and 02/09/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 01/22/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujiwara et al. (JP 2014-29445 A).
With respect to claims 1 and 9, Fujiwara et al. (figures 2 and 4) disclose a method and an apparatus of an optical waveguide member connector comprising an optical waveguide member (3) including an optical waveguide (3); a connector (5) to which the optical waveguide member (3) is attached, the connector (5) having an approximately U shape in cross section (figure 2); and an adhesive member making the optical waveguide member (3) adhere to the connector (5) ([0069]), wherein the optical waveguide member (3) has a bottom surface (40a) extending in a first direction orthogonal to a direction in which the optical waveguide (3) extends and a thickness direction, and a first side surface and a second side surface (the sides next to the element 52) that have shapes extending from both first-direction edges of the bottom surface (40a) to a thickness-direction first side, the connector (3) has an inner bottom surface (500) having contact with the bottom surface, a first inner side surface (figure 2) facing the first side surface across a first gap (a gap, [0069]) in the first direction, and a second inner 
Fujiwara et al. do not explicitly disclose a ratio (L1/L0) of a first-direction length Li of the first gap to a first-direction length L0 of the inner bottom surface, and a ratio (L2/L0) of a first-direction length L2 of the second gap to the first-direction length L0 of the inner bottom surface are 0.01 or more. 
However, the ratio (L1/L0) of a first-direction length Li of the first gap to a first-direction length L0 of the inner bottom surface, and a ratio (L2/L0) of a first-direction length L2 of the second gap to the first-direction length L0 of the inner bottom surface are 0.01 or more are considered to be obvious to obtain higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujiwara to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).

 With respect to claim 2, Fujiwara et al. (figures 2 and 4) disclose the optical waveguide member connector, wherein the optical waveguide member (3) further includes a top surface (40b) facing the bottom surface (40a) in the thickness direction and 34/38connecting the thickness-direction first edge of the first side surface to the thickness-direction first edge of the second side surface (see figures 2 and 4), and the adhesive member has continuous contact with a first-direction first end of the top surface and the first side surface, and has continuous contact with a first-direction second end of the top surface and the second side surface (see [0067]-[0069]).  
 With respect to claim 3, Fujiwara et al. (figures 2 and 4) disclose the optical waveguide member connector, wherein the connector (5) has a first connector end surface on which an optical waveguide member (3) end surface is disposed and the optical waveguide member end surface inputs and outputs an optical signal in the optical waveguide member (3) (figures 2 and 4), and the top surface located in proximity to the first connector end surface includes an exposed region exposed from the adhesive member toward the thickness-direction first side in an intermediate area between both the first-direction ends (see [0067]-[0069]).  
 With respect to claim 4, Fujiwara et al. (figures 2 and 4) disclose the optical waveguide member connector, wherein the connector (5) further has a second connector end surface facing the first connector end surface in the direction in which the optical waveguide (3) extends (figures 2 and 4), and the top surface located in proximity to the second connector end 
 With respect to claim 5, Fujiwara et al. (figures 2 and 4) disclose the optical waveguide member connector, wherein the adhesive member continues in the direction in which the optical waveguide (3) extends ([0069]).  
 With respect to claim 6, Fujiwara et al. (figures 2, 4 and 11) disclose the optical waveguide member connector, comprising an alignment mark (43) disposed at, at least, one of the first-direction ends (figure 11).  
 With respect to claim 7, Fujiwara et al. (figures 2, 4 and 11) disclose the optical waveguide member connector, wherein the optical waveguide (3) includes 35/38a core (41a, 41b) that is optically connected to another optical component (51), and the alignment mark (43) is a dummy core and the dummy core that is not optically connected to another optical component (figures 2, 4 and 11).  
 With respect to claim 8, Fujiwara et al. (figures 2 and 4) disclose the optical waveguide member connector, wherein the connector (5) includes a through hole (57) facing the inner bottom surface and penetrating in the thickness direction (figures 2 and 4).  

[AltContent: arrow]
    PNG
    media_image1.png
    522
    821
    media_image1.png
    Greyscale


					Second inner side surface

    PNG
    media_image2.png
    646
    575
    media_image2.png
    Greyscale



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yakabe et al. (US 2019/0219777 A1) and Smith et al. (US 10162123 B2) disclose an optical connector.
Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883